439 F.2d 1128
Kenneth Morton GUTNICK, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.No. 28932 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir., 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Dec. 16, 1970.

Ruben Montemayor, San Antonio, Tex., for petitioner.
John N. Mitchell, Atty. Gen. of the U.S., Dept. of Justice, Washington, D.C. Tory A. Adams, Jr., Director, U.S. Immigration & Nat. Service, New Orleans, La., Seagal V. Wheatley, U.S. Atty., San Antonio, Tex., for respondent.
Petition for Review of an Order of the Immigration and Naturalization service
Before JOHN R. BROWIN, Chief Judge, and MORGAN and INGRAHAM, Circuit Judges.
PER CURIAM:

Review denied.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 906 (5th Cir. 1970)